                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Brian C. Koon,
                                         Case No. 2:18-cv-1373
       Petitioner,

       V.
                                         Judge Michael H. Watson
Belmont Correctional                     Magistrate Judge Chelsey M. Vascura
Center,

       Respondent.
                                  OPINION AND ORDER

       On December 3,2018, the Magistrate Judge Issued a Report and

Recommendation pursuant to Rule 4 of the Rules Governing Section 2254 Cases In

the United States District Courts recommending that this action be transferred to the

United States Court of Appeals for the Sixth Circuit as successive. ECF No. 5.

Although the parties were advised of the right to file objections to the Magistrate

Judge's Report and Recommendation, and of the consequences of falling to do so,

no objections have been filed.

       The Report and Recommendation, ECF No. 5, Is ADOPTED and AFFIRMED.

This case Is hereby TRANSFERRED to the Sixth Circuit as successive.

       Petitioner has waived his right to appeal by falling to file objections. See

Thomas v. Am, 474 U.S. 140,142 (1985). Therefore, the Court DECLINES to Issue

a certificate of appealablllty.

       IT IS SO ORDERED.



                                           ICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
